Citation Nr: 9905808	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-17 603	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of VA 
Chapter 35 educational assistance in the amount of $808 
including whether the overpayment was properly created. 


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 until he 
died on April [redacted], 1987.  The appellant is his daughter.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1994 decision by the Committee on 
Waivers and Compromises (Committee) of the Newark, New Jersey 
Regional Office (RO).  A notice of disagreement was received 
in August 1994.  The statement of the case was issued in 
November 1994.  A substantive appeal was received in December 
1994.  During the course of this appeal, the veteran's claims 
folder was transferred to the RO in Buffalo, New York.


REMAND

In September 1993, the appellant was awarded educational 
assistance under Chapter 35, Title 38, United States Code, 
for the period September 1, 1993, to December 22, 1993.  The 
appellant has asserted that she was unable to complete this 
school term due to an illness.  Specifically, in a December 
1993 letter,  she stated that she had to drop out of school 
because she was suffering from Lyme disease; attached to this 
letter was a November 1993 statement from Stephen L. 
Burnstein, M.D., in which he notes that the appellant needed 
to drop out of college due to her medical condition.  

Under the applicable regulation, it is stated that VA will 
not pay Chapter 35 education benefits to any eligible person 
for a course from which the eligible person withdraws unless, 
among other things, there are mitigating circumstances, the 
eligible person submits a description of these circumstances 
in writing to VA either within one year from the date VA 
notifies the eligible person that she must submit the 
mitigating circumstances, and the eligible person submits 
evidence supporting the existence of mitigating circumstances 
within one year of the date that evidence is requested by VA.  
An illness of the eligible person, provided it prevents the 
eligible person from pursuing the program of education 
continuously, is considered to be a mitigating circumstance.  
38 C.F.R. § 21.3132(d) (1998).  

The appellant requested a waiver of recovery of the 
overpayment of Chapter 35 educational assistance benefits 
created as a result of her withdrawal from school.  In a 
April 1994 decision,  the Committee found that the appellant 
was not entitled to a waiver of recovery of the resulting 
overpayment. 

However, from a review of the record, it is unclear whether 
the RO undertook formal adjudication of as to whether the 
overpayment in question was properly created in light of the 
claim of mitigating circumstances (i.e. whether her benefits 
were properly terminated from September 1993).  As noted 
above, the claims file contains a letter from the appellant 
and a statement from a physician, which were received in 
December 1993, claiming mitigating circumstances.  The file 
also contains, in the "remarks" portion of three computed 
generated Education Award Forms (VA Form 22-8945), signed on 
November 5, 1993, November 13, 1993, and January 19, 1994, it 
is noted that mitigating circumstances were considered or not 
required; the latter form also notes that benefits were 
terminated on October 5, 1993, "Reason 64."  There is also 
a letter from the RO to the appellant dated January 19, 1994, 
stating that she had not responded to a November 14, 1993, 
letter requesting mitigating circumstances and she had until 
November 14, 1994, to submit them.  (The claims file does not 
contain a copy of the November 14, 1993, letter.)  If there 
was a formal determination made by the RO regarding 
mitigating circumstances, a copy of this record should be 
located and associated with the claims folder.  If such a 
determination has not been previously made, than the RO 
should undertake such adjudication.  

The issue of whether the overpayment was properly created is 
a matter for which adjudication must be accomplished (again, 
if it had not been already adjudicated) as it was reasonably 
raised by the appellant.  The United States Court of Veterans 
Appeals has concluded that it is improper to adjudicate an 
application for waiver without first deciding an appellant's 
challenge to the lawfulness of the debt asserted. Schaper v. 
Derwinski, 1 Vet.App. 430 (1991); see also VAOPGCPREC 6-98. 

In light of the foregoing, it is the decision of the Board 
that further development and/or adjudicatory action of this 
claim may be in order.  Accordingly, this case is hereby 
remanded for the following:

1.  The RO should determine whether there 
was a formal determination made regarding 
the issue of whether the overpayment in 
question was properly created in light of 
the appellant's assertions that there 
were mitigating circumstances related to 
her withdrawal from school in October 
1993, especially in light of her December 
1993 claim of mitigating circumstances.  
A copy of this determination should be 
associated with the record.  

If such a determination has not been 
made, the RO should formally adjudicate 
the issue of whether the overpayment in 
question was properly created in light of 
the appellant's assertions that there 
were mitigating circumstances related to 
her withdrawal from school in October 
1993 in accordance with 38 C.F.R. 
§ 21.3132(d) (1998).  

2.  If a prior determination or new 
determination was/is unfavorable to the 
appellant, she should be issued a 
statement of the case on creation of the 
overpayment including mitigating 
circumstances.


Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the appellant unless she is further 
notified.  In reaching this conclusion the Board intimates no 
opinion, either legal or factual, as to the ultimate outcome 
of this case pending completion of the requested development. 




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 3 -
